Per Curiam.
The respondent herein received from his client, Mrs. Agnes Stockert, the sum of $150 to defend certain litigation involving real property adjoining that of his client, upon the agreement that $140 would be returned in the event his client was not interested in said litigation. He also received an additional sum of forty-two dollars upon the representation it was needed to obtain a survey of the property, but did not use it for that purpose. He failed and refused to return any part of said moneys, notwithstanding it developed that his client had no interest in the litigation and no survey of the property was ever made. The respondent sought to justify his retention of said moneys upon the claim that the scope of his retainer permitted him to offset the value of services rendered and disbursements incurred for having the title searched to ascertain if the property of the complainant and that of the other defendants whom he represented was involved. Not only is there no justification for this contention under the retainer agreement, but that it was a mere afterthought is shown by the fact that the respondent at first admitted his obligation but pleaded financial inability to take care of it immediately.
*642It also appears that the respondent, without authority, indorsed the name of a client on checks drawn to the client’s order in care of the respondent. While the amounts involved are insignificant, aggregating but thirty dollars, of which the respondent was entitled to fifteen dollars, he evidently failed to realize the duties and responsibilities of an attorney intrusted with checks drawn to the order of another.
The respondent should be suspended for one year, with leave to apply for reinstatement at the expiration of that period, upon proof of compliance with the conditions contained in the order to be entered hereon including proof of repayment to his client of the money to which she is entitled.
Present — Martin, P. J., O’Malley, Townley, Glennon and Untermyer, JJ.
Respondent suspended for one year.